UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarter Ended: January 31, 2009 Commission File Number 000-52204 PINEL BAY CORPORATION (Exact name of registrant as specified in its charter) COLORADO 84-1380873 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 16, Loveland, Colorado 80537 (Address of principal executive offices) (Zip code) (970) 635-0346 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report.) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No [] Number of shares of common stock outstanding as of February 23, 2009: 1,267,500 shares Transitional Small Business Format:Yes[]No[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):Yes[X]No [] PINEL BAY CORPORATION (A Development Stage Company) Table of Contents Page Part I Item 1.Financial Statements 3 Item 2.Management's Discussion and Analysis or Plan of Operation 8 Item 3.Controls and Procedures 9 Part II Item 1.Legal Proceedings 9 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3.Defaults Upon Senior Securities 10 Item 4.Submission of Matters to a Vote of Security Holders 10 Item 5.Other Information 10 Item 6.Exhibits 10 Signatures 11 PINEL BAY CORPORATION (A Development Stage Company) Condensed Balance Sheets January 31, July 31, 2009 2008 (Unaudited) (Audited) Assets Cash $ 49 $ 316 Liabilities and Shareholders’ Deficit Liabilities: Accrued liabilities $ 800 $ 3,500 Total liabilities 800 3,500 Shareholders’ deficit (Notes 2 and 3): Preferred stock, no par value; 5,000,000 shares authorized, -0- shares issued and outstanding — — Common stock, no par value; 50,000,000 shares authorized, 1,267,500 and 1,158,675 shares issued and outstanding, respectively 19,500 15,147 Additional paid-in capital 3,100 2,500 Deficit accumulated during development stage (23,351 ) (20,831 ) Total shareholders' deficit (751 ) (3,184 ) Total liabilities and shareholders' deficit $ 49 $ 316 See accompanying notes to condensed financial statements - 2 - PINEL BAY CORPORATION (A Development Stage Company) Condensed Statements of Operations (Unaudited) July 6, 2006 (Inception) For The Three Months Ended For The Six Months Ended Through January 31, January 31, January 31, 2009 2008 2009 2008 2009 Operating expenses: Professional fees $ 1,602 $ 1,003 $ 1,902 $ 2,300 $ 19,285 Contributed rent, related party (Note 2) 300 300 600 600 3,100 Other 9 9 18 18 166 Total operating expenses 1,911 1,312 2,520 2,918 22,551 Loss before income taxes (1,911 ) (1,312 ) (2,520 ) (2,918 ) (22,551 ) Income tax provision (Note 4) — Net loss $ (1,911 ) $ (1,312 ) $ (2,520 ) $ (2,918 ) $ (22,551 ) Basic and diluted loss per share $ (0.00 ) $ (0.00 ) $ (0.00 ) $ (0.00 ) Basic and diluted weighted average common shares outstanding 1,260,146 1,100,342 1,206,714 1,042,955 See accompanying notes to condensed financial statements - 3 - PINEL BAY CORPORATION (A Development Stage Company) Statement of Changes in Shareholders' Deficit (Unaudited) Deficit Accumulated Additional During Preferred Stock Common Stock Paid-in Development Shares Amount Shares Amount Capital Stage Total Balance at July 6, 2006 (inception) (Note 1) — $ — 800,000 $ 800 $ — $ (800 ) $ — July 2006, common shares sold in private placement offering ($.04 per share) (Note 3) — — 200,000 8,000 — — 8,000 Office space contributed by an officer (Note 2) — 100 — 100 Net loss, period ended July 31, 2006 — (3,175 ) (3,175 ) Balance at July 31, 2006 — — 1,000,000 8,800 100 (3,975 ) 4,925 August 2006, common shares sold in private placement offering ($.04 per share) (Note 3) — — 20,000 800 — — 800 Office space contributed by an officer (Note 2) — 1,200 — 1,200 Net loss, year ended July 31, 2007 — (8,546 ) (8,546 ) Balance at July 31, 2007 — — 1,020,000 9,600 1,300 (12,521 ) (1,621 ) November 2007, common shares sold in private placement offering ($.04 per share) (Note 3) — — 37,500 1,500 — — 1,500 November 2007, common shares sold to Company's sole officer and director ($.04 per share) (Note 2) — — 25,000 1,000 — — 1,000 November 2007, common shares issued in exchange for services ($.04 per share) (Note 3) — — 13,675 547 — — 547 January 2008, common shares sold in private placement offering ($.04 per share) (Note 3) — — 25,000 1,000 — — 1,000 March 2008, common shares sold to Company's sole officer and director ($.04 per share) (Note 2) — — 12,500 500 — — 500 June 2008, common shares sold to Company's sole officer and director ($.04 per share) (Note 2) — — 25,000 1,000 — — 1,000 Office space contributed by an officer (Note 2) — 1,200 — 1,200 Net loss, year ended July 31, 2008 — (8,310 ) (8,310 ) Balance at July 31, 2008 — — 1,158,675 15,147 2,500 (20,831 ) (3,184 ) October 2008, common shares sold in private placement offering ($.04 per share) (Note 3) (unaudited) — — 100,000 4,000 — — 4,000 January 2009, common shares issued in exchange for services ($.04 per share) (Note 3) — — 8,825 353 — — 353 Office space contributed by an officer (Note 2) (unaudited) — 600 — 600 Net loss, six months ended January 31, 2009 (unaudited) — (2,520 ) (2,520 ) Balance at January 31, 2009 (unaudited) — $ — 1,267,500 $ 19,500 $ 3,100 $ (23,351 ) $ (751 ) See accompanying notes to condensed financial statements - 4 - PINEL BAY CORPORATION (A Development Stage Company) Condensed Statements of Cash Flows (Unaudited) July 6, 2006 (Inception) For The Six Months Ended Through January 31, January 31, 2009 2008 2009 Cash flows from operating activities: Net loss $ (2,520 ) $ (2,918 ) $ (23,351 ) Adjustments to reconcile net loss to net cash used in operating activities: Contributed rent (Note 2) 600 600 3,100 Stock issued in exchange for services (Note 3) 353 547 900 Changes in operating assets and liabilities: Accounts payable — - — Accrued liabilities (2,700 ) (2,300 ) 800 Net cash used in operating activities (4,267 ) (4,071 ) (18,551 ) Cash flows from financing activities: Proceeds from common stock sales (Note 3) 4,000 3,500 18,600 Net cash provided by financing activities 4,000 3,500 18,600 Net change in cash (267 ) (571 ) 49 Cash, beginning of period 316 1,379 — Cash, end of period $ 49 $ 808 $ 49 Supplemental disclosure of cash flow information: Cash paid during the period for: Income taxes $ — $ — $ — Interest $ — $ — $ — See accompanying notes to condensed financial statements - 5 - PINEL BAY CORPORATION (A Development Stage Company) Notes to Condensed, Unaudited Financial Statements Note 1:Basis of Presentation Pinel Bay Corporation (the “Company”) was initially incorporated on October 28, 1996 in the State of Colorado. During January 1997, the Company issued its president and sole director 800,000 shares of its no par value common stock in exchange for organization costs.Following the stock issuance, the Company remained inactive through July 6, 2006.Although the Company was incorporated on October 28, 1996, the accompanying financial statements report July 6, 2006 as the date of inception for accounting purposes, which was the date the Company commenced its development stage operating activities. The condensed financial statements presented herein have been prepared by the Company in accordance with the instructions for Form 10-Q and the accounting policies in its Form 10-K for the period ended July 31, 2008 and should be read in conjunction with the notes thereto. In the opinion of management, the accompanying condensed financial statements contain all adjustments (consisting only of normal recurring adjustments) which are necessary to provide a fair presentation of operating results for the interim periods presented.Certain information and footnote disclosures, normally included in the financial statements prepared in accordance with generally accepted accounting principles, have been condensed or omitted.The results of operations presented for thesix months endedJanuary31, 2009 are not necessarily indicative of the results to be expected for the year. The Company is in the development stage in accordance with Statements of Financial Accounting Standards (SFAS) No. 7 “Accounting and Reporting by Development Stage Enterprises”.As of January 31, 2009, the Company has devoted substantially all of its efforts to financial planning and raising capital. Financial data presented herein are unaudited. Note 2:Related Party Transactions Common Stock During June 2008, the Company sold 25,000 shares of its common stock to its sole officer and director for $1,000, or $.04 per share. During March 2008, the Company sold 12,500 shares of its common stock to its sole officer and director for $500, or $.04 per share. During November 2007, the Company sold 25,000 shares of its common stock to its sole officer and director for $1,000, or $.04 per share. On
